UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4979



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NADIM ABDULLAH MATIN, a/k/a Anthony German,
a/k/a Anthony Gerard German,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CR-03-569-BEL)


Submitted:   June 22, 2005                 Decided:   August 12, 2005


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcia G. Shein, LAW OFFICES OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant. Allen F. Loucks, United States Attorney,
Michael C. Hanlon, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nadim   Abdullah   Matin   appeals   the   district   court’s

judgment imposing a 210-month sentence after a jury found him

guilty of conspiracy to distribute and possession with intent to

distribute a mixture containing cocaine base, in violation of 21

U.S.C. §§ 841(a), (b)(1)(A) and 846 (2000); possession with intent

to distribute a mixture containing cocaine base, in violation of 21

U.S.C. § 841(a), (b)(1)(A) (2000) and 18 U.S.C. § 2 (2000);

possession with intent to distribute a mixture containing cocaine

hydrochloride, in violation of 21 U.S.C. § 841(a), (b)(1)(C) (2000)

and 18 U.S.C. § 2 (2000); and possession with intent to distribute

a mixture containing heroin, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2000) and 18 U.S.C. § 2 (2000).     We affirm.

          Matin first claims that the district court erred in

denying his motion to dismiss the charges on the ground that the

Government violated his rights under the Speedy Trial Act.       Under

the Speedy Trial Act, an indictment must be filed within thirty

days from the date on which a defendant is arrested, 18 U.S.C.

§ 3161(b) (2000), and the trial must commence within seventy days

of the filing date of the indictment or the date of a defendant’s

initial appearance, whichever is later.    18 U.S.C.A. § 3161(c)(1)

(West 2000 & Supp. 2004).      Certain delays are excludable when

computing the time within which a defendant must be indicted or his

trial must commence.   18 U.S.C. § 3161(h)(1)-(9) (2000).       We find


                                - 2 -
no error in the district court’s conclusion that Matin’s rights

under the Speedy Trial Act were not violated.

           Matin next contends that the district court erred when it

denied him the opportunity to cross-examine a Drug Enforcement

Agency agent’s veracity, where another trial court questioned the

truthfulness of law enforcement agents during a suppression hearing

at which the DEA agent testified.           Rule 608(b) of the Federal Rules

of Evidence allows for the admission, in the discretion of the

trial judge, of probative evidence of a “witness’ character for

truthfulness     or    untruthfulness.”            Nevertheless,      Rule   608(b)

prohibits the use of extrinsic evidence of “[s]pecific instances of

the   conduct   of    a    witness,   for    the    purpose    of    attacking    or

supporting     the    witness’    credibility,”      unless    the    evidence    is

“probative of a material issue in a case.”              United States v. Smith

Grading & Paving, Inc., 760 F.2d 527, 531 (4th Cir. 1985).                    Based

on these principles, we find that the district court did not abuse

its   discretion      when   it   limited    the    cross-examination        of   the

Government witness based on Rule 608(b).

           Matin further argues that the district court erred when

it denied his motion for a continuance based upon his request to

investigate suspected misconduct by the same law enforcement agent.

A trial court abuses its discretion when it denies a continuance

based   upon     an       unreasonable      and    arbitrary        insistence    on

expeditiousness.       Morris v. Slappy, 461 U.S. 1, 11-12 (1983).                  A


                                      - 3 -
defendant must show that the denial prejudiced his case.                Hill v.

Ozmint, 339 F.3d 187, 196-97 (4th Cir. 2003).               We find that the

district court did not abuse its discretion in denying Matin’s

request    for   a      continuance    because    the    court     conducted   a

comprehensive review of this issue.

           Matin also appeals the district court’s denial of his

motion to suppress because, he contends, there was no probable

cause to arrest him without a warrant.                This court reviews the

factual findings underlying a motion to suppress for clear error,

and the district court’s legal determinations de novo. See Ornelas

v. United States, 517 U.S. 690, 699 (1996).                When a suppression

motion has been denied, this court reviews the evidence in the

light most favorable to the government.                 See United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).              Reviewing the record

in the light most favorable to the Government, we find that the

district court did not err when it denied Matin’s motion to

suppress the fruits of the search following his arrest and his own

admissions made subsequent to that arrest.               See United States v.

Al-Talib, 55 F.3d 923, 931 (4th Cir. 1995) (ruling that police

surveillance     will    support   a   finding   of     probable   cause    where

officers    observe      conduct   that    is    consistent      with   a   drug

transaction).

           Finally, citing Blakely v. Washington, 124 S. Ct. 2531

(2004), Matin contends only that his Sixth Amendment right to a


                                       - 4 -
jury trial was violated because the district court impermissibly

enhanced    his    sentence   based   on    drug   type   and   drug   quantity.

Matin’s sentence was calculated, pursuant to the U.S. Sentencing

Guidelines    Manual,    (“USSG”)     §     2D1.1(c)(3)(2003),     based      upon

findings that he possessed more than 150 grams of cocaine base.                In

United States v. Booker, 125 S. Ct. 738 (2005), the Supreme Court

held that the mandatory manner in which the federal sentencing

guidelines required courts to impose sentencing enhancements based

on facts found by the court by a preponderance of the evidence

violated the Sixth Amendment.              Id. at 746, 750 (Stevens, J.,

opinion of the Court).             The Court reaffirmed its holding in

Apprendi v. New Jersey, 530 U.S. 466 (2000), that “[a]ny fact

(other than a prior conviction) which is necessary to support a

sentence exceeding the maximum authorized by the facts established

by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.”                Booker,

125 S. Ct. at 756 (Stevens, J., opinion of the Court).                 Our review

of the record in this case convinces us that no Sixth Amendment

violation occurred because Matin’s sentence was based on the jury’s

express findings as to the drug types and quantities.

            Accordingly,      we   affirm     Matin’s     conviction    and   his

sentence.     We    dispense with oral argument because the facts and




                                      - 5 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -